Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 26 May 1790
From: Hamilton, Alexander
To: President and Directors of the Bank of New York


Gentlemen
Treasury Department May 26th 1790.

Inclosed is a copy of a Letter lately Sent to the several Collectors of the Customs therein mentioned.
I presume the object of it will be agreeable to you, as it will be serviceable to the institution under your direction. I am to request that you will direct your cashier to give duplicate receipts for Such Sum deposited, expressive of its being on account of the united States.
The monies deposited are to be carried to the account of the Treasurer of the united States, and are to be paid upon his drafts as they Shall be presented.
It will be necessary for my government that I should have a weekly return from the Bank of the receipts & payments on account of the united States. This I trust will not appear a matter of inconvenience.
I have the honor to be Gentlemen   Your obedt Servt
A HamiltonSecy of the Treasy The President, Directors & Company of the Bank of New York

